MEMORANDUM**
Joel Jimenez-Gutierrez appeals his jury-trial conviction and eighty-four month sen*306tence imposed for attempted re-entry into the United States following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, United States v. Aguilar, 756 F.2d 1418, 1421 (9th Cir.1985), and we reverse and remand.
Jimenez-Gutierrez contends that the district court erred by permitting the jury to consider and return a guilty verdict for attempted re-entry, an offense that had been stricken from the indictment during a pretrial proceeding.
The government concedes that the district court erred in light of Aguilar, 756 F.2d at 1424-25 (reversing where defendant was convicted of an offense that had been effectively dismissed from the indictment), and United States v. Pazsint, 703 F.2d 420, 423-24 (9th Cir.1983) (reversing conviction where jury was instructed on an offense not charged in the indictment). Accordingly, the judgment of conviction is reversed. Pazsint, 703 F.2d at 425.1
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *306courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. In light of our disposition, we do not reach the additional contentions raised in Jimenez-Gutierrez’s opening brief.